Citation Nr: 0025967	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The veteran served on active duty from July 1984 to April 
1987.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1993 RO decision.  

The file contains a transcript of the veteran's hearing 
before a Hearing Officer at the RO in December 1994.  



REMAND

Since the issuance of the Supplemental Statement of the Case 
in May 2000, the veteran has submitted additional evidence 
which has not been considered by the RO.  This new evidence, 
received in September 2000, includes records of VA treatment 
for chronic low back pain with sciatica dated in March 2000.  
These records also indicate that the veteran was scheduled 
for follow-up treatment for his symptoms with a VA physician.  

The veteran has not waived his right to have that evidence 
initially considered by the RO.  Any pertinent evidence that 
is accepted by the Board must be referred to the RO for 
review and preparation of a Supplemental Statement of the 
Case, unless this procedural right is waived by the 
appellant.  38 C.F.R. § 20.1304(c) (1999).  Therefore, this 
case must be remanded to the RO for consideration of the 
additional evidence submitted by the veteran.  

The Board also finds that further development of the record 
is indicated in order to adjudicate the veteran's claim.  In 
light of the additional evidence having been submitted, and 
the indication that the veteran was scheduled for further VA 
treatment for his back problems, the RO should obtain any 
additional ongoing treatment records pertinent to the 
veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

The Board notes that veteran's claim for increase is well 
grounded in that it is not inherently implausible.  38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  VA therefore 
has a duty to assist him in developing the facts pertinent to 
his claim. See 38 U.S.C.A. § 5107 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992); Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran that takes into account consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and clinical findings 
must be expressed in terms of the degree of additional range-
of-motion loss due to any pain on use, incoordination, 
weakness, fatigability, or pain during flare-ups.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The most recent examination for the purpose of evaluation the 
current severity of the service-connected back disability was 
conducted in April 2000 at the VA medical center (VAMC) in 
Wilkes-Barre, Pennsylvania.  While the examiner performing 
that evaluation noted that the veteran had additional 
limitation of motion during flare-ups, that physician did not 
express the amount of additional disability in terms of 
degrees of additional range of motion loss due to any pain 
with use, weakened movement, excess fatigability or 
incoordination.  On remand, the veteran should be given a new 
VA examination during which time the examiner should identify 
clinical findings in detail and address the applicability of 
38 C.F.R. § 4.40 regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  

Because the most recent VA examination did not adequately 
address the DeLuca considerations noted hereinabove, the RO 
should undertake to schedule another medical examination 
which takes into consideration the factors cited in 38 C.F.R. 
§§ 4.40 and 4.45.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected low back disorder 
since April 2000.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The veteran should be scheduled for a 
VA examination in order to determine the 
current severity of the service-connected 
low back disorder.  Any necessary studies 
should be obtained, including x-ray 
studies if indicated.  The claims folder 
must be made available to the examiner 
for use in the study of the veteran's 
case.  The examiner should obtain a 
detailed history to include a review of 
the documented clinical history contained 
in the VA claims file regarding any 
weakened movement, excess fatigability 
with use, incoordination, painful motion 
and pain with use.  The examiner also 
should identify any objective evidence of 
pain or functional loss due to pain 
associated with the service-connected low 
back disability.  The examiner should be 
requested to provide an opinion as to the 
extent that pain limits the veteran's 
functional ability.  The examiner should 
also be requested to determine whether, 
and to what extent, the low back exhibits 
weakened movement, excess fatigability, 
or incoordination.  A complete rationale 
for any opinion expressed must be 
provided.  These determinations should, 
if feasible, be expressed in terms of 
degrees of additional range of motion 
loss due to any pain with use, weakened 
movement, excess fatigability or 
incoordination.  The examiner should also 
express an opinion as to the medical 
probability that there would be 
additional limits on functional ability 
during flare-ups and, if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  If this is not feasible, 
this should be so stated, with reference 
to all supporting evidence.  

3.  Following completion of the 
development requested hereinabove and the 
performance of any other development 
deemed appropriate by the RO, the RO 
should review the veteran's claim.  This 
should include reviewing and responding 
to any records submitted since the May 
2000 Supplemental Statement of the Case.  
If any benefit sought is not granted, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case.  The veteran should also be 
afforded a reasonable opportunity to 
respond thereto.  

Thereafter, the claims folder should be returned to the Board 
for further appellate review.  No action is required of the 
veteran until she receives further notice.  The purpose of 
this remand is to obtain additional information concerning 
the case. The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



- 6 -


